Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Yayoi M. Romans on March 10, 2021.

The application has been amended as follows: 
Please amend claim 6 as follows:


6. (Currently amended) A method for producing a metal-substituted beta zeolite, comprising: exchanging with ammonium ions so that an ammonium-substituted beta zeolite is obtained; and allowing a copper ion- or iron(II) ion-containing aqueous solution to pass through a cake of the ammonium-substituted beta zeolite to exchange ammonium ions in the ammonium-substituted beta zeolite for copper or iron(II) ions.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either alone or in combination, sails to anticipate or render obvious the herein claimed zeolite beta and method for the production thereof.  The prior art fails to teach or suggest that both selecting an infrequently employed method of ion-exchange of copper or iron into a zeolite beta, wherein the zeolite beta is further made without the use of an OSDA, would result in any different material than the normal method of providing a template produced zeolite beta and processing it with a normal ion-exchange.  The prior art fails to recognize that by conducting the steps of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732